                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            LaRon Brown,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00025-GCM
                                      )
                 vs.                  )
                                      )
             Belk, Inc.               )
              Chanel,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.

                                               October 5, 2020




         Case 3:20-cv-00025-GCM Document 8 Filed 10/05/20 Page 1 of 1
